Citation Nr: 0516395	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment of a nonservice-connected survivor's 
pension for the veteran's surviving spouse beyond November 1, 
2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  He died in July 1976.  He was survived by a spouse who 
was awarded a nonservice-connected survivor's pension 
effective from March 1991.  The surviving spouse died on 
November [redacted], 2003.  The appellant is the surviving child of 
the veteran and spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In this decision, the RO determined that the surviving 
spouse's VA pension should end effective November 1, 2003.  


FINDINGS OF FACT

The surviving spouse died on November [redacted], 2003.


CONCLUSION OF LAW

Law does not authorize payment of nonservice-connected 
survivor's pension beyond November 1, 2003.  38 U.S.C.A. 
§ 5112(b)(1), (2) (West 2002); 38 C.F.R. § 3.350(g) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1991, the veteran's surviving spouse was awarded a VA 
nonservice-connected survivor's pension.  This award was made 
effective from March 1991.  A Report of Contact (VA Form 119) 
dated in early December 2003 noted that the veteran's 
surviving child (the appellant) informed VA that his mother 
(the surviving spouse) died on November [redacted], 2003.  By letter 
of December 2003, the appellant was informed that the 
spouse's VA payments would end effective November 1, 2003.

The appellant has contested this effective date.  He argues 
that since the spouse lived part of the month of November 
2003, she (and her estate) should be paid VA pension 
effective to the end of the month, or at least a pro-rated 
amount for the period from November 1 to November [redacted].  The 
appellant testified that he had personally sustained a severe 
financial hardship covering the spouse's medical bills and 
nursing home care for the month of November 2003 and, as a 
matter of equity, should be paid the spouse's VA pension for 
that month.

According to 38 U.S.C.A. § 5112(b)(1), (2) (West 2002), the 
effective date of a discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of death of a payee or death of a dependent of a payee, shall 
be the last day of the month before such death occurs.  See 
38 C.F.R. § 3.350(g) (2004) ("Last day of month before 
death.")  The Board is bound in its decisions by law, 
regulation, instructions from the VA Secretary, and precedent 
opinions of VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2004).

In the current case, where the surviving spouse died on 
November [redacted], the law prohibits payment of a VA pension past 
the last day of the month before her death.  Therefore, the 
appellant's claim must be denied as matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, the 
Board notes that under 38 U.S.C. § 5103(a) and § 5103A, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  See VAOPGCPREC 5-2004 (June, 23, 2004).  
The legal outcome in this case is clearly dictated by the 
existing law regardless of any further notice or development.  
See Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985) (While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.)  


ORDER

Entitlement to payment of a nonservice-connected survivor's 
pension for the veteran's surviving spouse beyond November 1, 
2003 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


